                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


MOUSEN ADEN #479219,                              )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   NO. 3:19-cv-00635
                                                  )
UNITED STATES OF AMERICA, et al.,                 )
                                                  )
       Defendants                                 )

                                              ORDER


       On August 8, 2019, the Court determined that Plaintiff is barred by 28 U.S.C. § 1915(g)

from proceeding in this case in forma pauperis and ordered him to pay the full $400.00 filing fee

within 28 days. (Doc. No. 5.) On September 9, 2019, the Court granted Plaintiff an additional 14

days within which to pay the fee. (Doc. No. 12.)

       More than a month has elapsed without any further action by Plaintiff to comply with the

Court’s Order. Because Plaintiff has failed to comply with this Court’s Order and to take the

necessary steps to prosecute this action, his complaint is DISMISSED without prejudice.

       The Court is required to assess the filing fee against prisoner plaintiffs in this

circumstance. See In re Alea, 286 F.3d. 378, 381–82 (6th Cir. 2002) (“Although the requirement

that a prisoner litigant may be liable for the payment of the full filing fee despite the dismissal of

his action may be burdensome, it is not unfair.”). Accordingly, the entire $400 fee is hereby

ASSESSED, as follows:

       The custodian of Plaintiff’s inmate trust fund account at the institution where he now

resides is DIRECTED to submit to the Clerk of Court, as an initial payment, the greater of: (a)
20% of the average monthly deposits to Plaintiff’s inmate trust account; or (b) 20% of the

average monthly balance in Plaintiff’s inmate trust fund account for the six-month period

immediately preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the trust

fund officer must withdraw from Plaintiff’s account and pay to the Clerk of this Court monthly

payments equal to 20% of all deposits credited to Plaintiff’s account during the preceding month,

but only when the amount in the account exceeds $10. Such payments must continue until the

entire $400 filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

       Each time the trust account officer makes a payment to this court as required by this

Order, he or she must print a copy of the prisoner’s account statement showing all activity in the

account since the last payment made in accordance with this Order and submit it to the Clerk

along with the payment. All submissions to the court must clearly identify Plaintiff’s name and

the case number as indicated on the first page of this Order, and must be mailed to: Clerk, United

States District Court, Middle District of Tennessee, 801 Broadway, Nashville, TN 37203.

       The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of the

West Tennessee State Prison to ensure that the custodian of Plaintiff’s inmate trust account

complies with that portion of 28 U.S.C. § 1915 pertaining to the payment of the filing fee. If

Plaintiff is transferred from his present place of confinement, the custodian of his inmate trust

fund account MUST ensure that a copy of this Order follows Plaintiff to his new place of

confinement, for continued compliance herewith.

       IT IS SO ORDERED.

                                                       ____________________________________
                                                       WAVERLY D. CRENSHAW, JR.
                                                       CHIEF UNITED STATES DISTRICT JUDGE


                                                  2
